                   UNITED STATES DISTRICT COURT
                    MIDDLE DISTRICT OF FLORIDA
                        FORT MYERS DIVISION

GREY  OAKS   COUNTRY   CLUB,
INC.,

          Plaintiff,

v.                               Case No:   2:18-cv-639-FtM-99NPM

ZURICH AMERICAN    INSURANCE
COMPANY,

          Defendant.


                           OPINION AND ORDER

     This matter comes before the Court on the parties’ Cross-

Motions for Partial Judgment on the Pleadings (Docs. #39, 45) and

Responses in Opposition.     (Docs. ##48, 53.)   For the reasons set

forth below, the Court denies plaintiff’s Motion and grants in

part defendant’s Motion.

                                  I.

     This case involves an insurance coverage dispute for damages

to plaintiff’s country club property in Naples, Florida from

Hurricane Irma.   Plaintiff Grey Oaks Country Club, Inc. (plaintiff

or Grey Oaks) alleges that Zurich American Insurance Company

(defendant or Zurich) breached its coverage obligations to Grey

Oaks under a commercial insurance policy, which is attached to the

Amended Complaint (Doc. #20-1, the “Policy”) (Count I), and acted

in bad faith in contravention of Fla. Stat. § 624.155 (Count II).
The Court dismissed Count II (Doc. #8); therefore, only the breach

of contract count for defendant’s failure to compensate Grey Oaks

in the full amount of its damages and loss resulting from Hurricane

Irma remains.     Defendant filed an Answer (Doc. #23) on January 18,

2019.

     The parties cross move for partial judgment on the pleadings,

asking the Court to favor their interpretation of the limits of

coverage for “Golf Course Outdoor Grounds” available under the

Policy,   which   turns    on   the    determination   of   what   the   word

“premises” means under the endorsement.

                                       II.

     “After the pleadings are closed - but early enough not to

delay trial - a party may move for judgment on the pleadings.”

Fed. R. Civ. P. 12(c).      “Judgment on the pleadings is appropriate

when there are no material facts in dispute, and judgment may be

rendered by considering the substance of the pleadings and any

judicially noticed facts.”       Hawthorne v. Mac Adjustment, Inc., 140

F.3d 1367, 1370 (11th Cir. 1998) (citations omitted).              The Court

accepts “the facts alleged in the complaint as true and view them

in the light most favorable to the nonmoving party.”               Cannon v.

City of W. Palm Beach, 250 F.3d 1299, 1301 (11th Cir. 2001)

(citation omitted).       “The complaint may not be dismissed ‘unless

it appears beyond doubt that the plaintiff can prove no set of

facts in support of his claim which would entitle him to relief.’”



                                      - 2 -
Slagle v. ITT Hartford, 102 F.3d 494, 497 (11th Cir. 1996) (quoting

Conley v. Gibson, 355 U.S. 41, 45–46 (1957)).             The pleadings

considered by the court on a motion for judgment on the pleadings

include the complaint, answer, and the exhibits thereto.          Grossman

v. Nationsbank, N.A., 225 F.3d 1228, 1231 (11th Cir. 2000).              A

motion for judgment on the pleadings can be granted only if the

nonmoving party can prove no set of facts that would allow it to

prevail.    Palmer & Cay, Inc. v. Marsh & McLennan Cos., 404 F.3d

1297, 1303 (11th Cir. 2005).

                                   III.

     A. Background

     Grey   Oaks   purchased    commercial   insurance   policy   No.   CPO

2881188-11, from Zurich with a Policy Period from October 1, 2016

through October 1, 2017.       Grey Oaks is situated on 1,233 acres of

land that contains, among other things, two clubhouses and three

championship golf courses, with its principal place of business at

2400 Grey Oaks Dr. North, Naples, Florida, 34105.          (Doc. #20, ¶¶

5, 11.)     Grey Oaks purchased a “Golf Course Outdoor Grounds

Coverage” endorsement in light of the substantial landscaping

around Grey Oaks’ golf grounds, which contains an eight-figure

value in trees alone.    (Id., ¶ 49.)

     Grey Oaks alleges that the physical building damage from

Hurricane Irma was substantial, with damage to the landscaping,




                                   - 3 -
main clubhouse, the Estuary clubhouse, and the Estuary golf course.

(Doc. #20, ¶¶ 12-17.)

     B. The Relevant Policy Language

     The only issue raised here is the number of “premises” subject

to the Policy’s $500,000 per premises limit of liability in the

Golf Course Outdoor Grounds Coverage insuring agreement.          The

parties disagree as to the meaning of the term “premises” in the

golf course grounds coverage.    The Court will first set out the

relevant policy language.

     First, the named insured and mailing address on the Policy is

listed as:

     Grey Oaks Country Club, Inc.
     (see named insured ENDT [endorsement])
     2400 Grey Oaks Dr., Naples, Florida, 34105.

(Doc. #20-1, p. 8.)     The Policy lists a Schedule of Forms and

Endorsements that are made a part of the Policy.        (Id., p. 10.)

Under “Common Policy Forms and Endorsements”, a Schedule of Named

Insureds and a Schedule of Locations are listed.        (Id.)   Under

“Property Portfolio Protection Forms and Endorsements”, the Golf

Course Outdoor Grounds Coverage is listed.     (Id.)     The Schedule

of Named Insureds lists the following named insureds: Grey Oaks

Country Club, Inc.; Grey Oaks Country Club, Ltd; GO Management

Services, LLC; and GO Manager, LLC.     (Id., p. 13.)    On the next

two pages, the Schedule of Locations are listed as follows:




                                - 4 -
- 5 -
(Doc. #20-1, pp. 14-15.)     A nineteenth location – fitness center

at 2400 Grey Oaks Dr N. – was added to the Policy at Doc. #20-1,

page 349.

     1. Commercial Property Definitions

     The Policy’s Commercial Property Definitions section lists

the following definitions for premises:

     59. “Premises” means:

     A location scheduled on the Declarations        for   this
     Commercial Property Coverage Part.

        a. If the location is described by address only, it
           includes the area associated with that address in
           which you are legally entitled to conduct your
           business activities and includes that area
           extending 1,000 feet beyond the address.




                                - 6 -
           b. If the location is described by an address and
              further described by geographic boundaries, it
              includes only the area within which such
              geographic boundaries in which you are legally
              entitled to conduct your business activities and
              includes that area that extending [sic] 1,000 feet
              beyond that area.

                                            . . .

(Doc. #20-1, p. 61.)

     Next, the Real and Personal Property Coverage Form states:

           A. COVERAGE

             We will pay for direct physical loss of or damage
             to “real property” and “personal property” at a
             “premises” directly caused by a “covered cause of
             loss.” 1 We will not pay more in any one occurrence
             than the applicable Limit of Insurance shown on
             the Declarations for such loss of or damage to
             Covered Property at that “premises.”

(Doc. #20-1, p. 69.)

     2. Commercial Property Coverage Part Declarations

     The Commercial Property Coverage Part Declarations page lists

a “Summary of Premises” under which it states, “Premises # 1” and

“Premises Address, 2400 Grey Oaks Dr. N., Naples, Florida, 34105.”

(Doc.    #20-1,   p.   27.)         Immediately   underneath    the   Summary   of

Premises    are   listed      the    coverage   and   limits   of   insurance   as

follows:




     1 The parties do not dispute here that the cause of the loss
is covered.



                                        - 7 -
(Id.)    Page     two   of   the   Commercial   Property   Coverage   Part

Declarations has a section titled “Special Conditions”:




(Id., p. 28.) 2

     A Commercial Property Change Endorsement, towards the end of

the Policy, does not change the “premises”, which are still listed

as 2400 Grey Oaks Dr N and 1600 Estuary Dr, stating:




     2 Form PPP-0229 – Wind and Hail Exclusion – Direct Damage and
Time Element – was deleted from the Policy, effective January 20,
2017. See Doc. #20-1, p. 302.



                                    - 8 -
(Id., p. 351.)

      3. Golf Course Outdoor Grounds Coverage

      The outdoor grounds coverage portion of the Policy begins:

“This endorsement modifies the following: . . . COMMERCIAL PROPERTY

DEFINITIONS.”        (Doc. #20-1, p. 151.)       The Golf Course Outdoor

Grounds Coverage is an additional coverage that was added to

Section A., Additional Coverages, in the ADDITIONAL COVERAGES

FORM, which states that additional coverages apply independently

of   one   another    and   unless   otherwise   stated,   the   terms   and

conditions of the applicable coverage forms apply the additional

coverages.    (Id., p. 78.)          The ADDITIONAL COVERAGES FORM is a

10-page form that can be found at page 78 of the Policy.             (Id.,

p. 78.)    Section A of the form (which applies to the Golf Course

Outdoor Grounds Coverage) begins:

      Each of the following Additional Coverages apply
      independently of one another. Unless otherwise stated,
      the excluded causes of loss, exclusions, terms and
      conditions in the applicable Coverage Forms apply to
      these Additional Coverages.




                                     - 9 -
     The most we will pay for loss, damage, cost, or expense
     under any of the following Additional Coverages are the
     Limits of Insurance shown on the Declarations. Limits
     for these Additional Coverages apply in addition to
     other applicable policy limits, unless otherwise stated.

(Id.)

     As for definitions, the endorsement states:




(Doc. #20-1, p. 152.)

                                IV.

     As with all contracts, the interpretation of an insurance

contract is a question of law to be decided by the Court.       Feaz

v. Wells Fargo Bank, N.A., 745 F.3d 1098, 1104 (11th Cir. 2014);

Vitas Healthcare Corp. v. Evanston Ins. Co., 303 F. App’x 856, 857

(11th Cir. 2008).   “Under Florida law, if the terms of an insurance

contract are clear and unambiguous, a court must interpret the

contract in accordance with its plain meaning, and, unless an

ambiguity exists, a court should not resort to outside evidence or

the complex rules of construction to construe the contract.”    Key

v. Allstate Ins. Co., 90 F.3d 1546, 1549 (11th Cir. 1996).



                               - 10 -
       Under Florida law, a provision is ambiguous if, after resort

to   the   ordinary    rules    of   construction,       “the   relevant   policy

language     is     susceptible        to     more   than       one   reasonable

interpretation, one providing coverage and the other limiting

coverage.”    Taurus Holdings, Inc. v. U.S. Fidelity and Guar. Co.,

913 So. 2d 528, 532.         A provision “is not ambiguous merely because

it requires analysis to interpret it.”               Gen. Star Indem. Co. v.

W. Fla. Vill. Inn, Inc., 874 So. 2d 26, 31 (Fla. 2d DCA 2004).

The remedy is to construe an ambiguous provision against the

insurer and in favor of coverage.             Taurus Holdings, 913 So. 2d at

532.    But, “courts may not rewrite contracts, add meaning that is

not present, or otherwise reach results contrary to the intentions

of the parties.”       Id.

       “Moreover, in determining whether a contract is ambiguous,

the words should be given their natural, ordinary meaning ... and

ambiguity    does     not    exist   simply    because    a   contract   requires

interpretation or fails to define a term.”               Key, 90 F.3d at 1549.

Further, “an interpretation which gives a reasonable meaning to

all provisions of a contract is preferred to one which leaves a

part useless or inexplicable.”              Golden Door Jewelry Creations,

Inc. v. Lloyds Underwriters Non–Marine Ass’n, 117 F.3d 1328, 1338

(11th Cir. 1997) (quoting Premier Ins. Co. v. Adams, 632 So. 2d

1054, 1057 (Fla. 5th DCA 1994)).




                                      - 11 -
       A question regarding an insurance policy’s applicable limits

may be resolved by the trial court as a matter of law.                      See Ernie

Haire Ford, Inc. v. Universal Underwriters Ins. Co., 331 F. App’x

640, 648 (11th Cir. 2009).

                                        V.

       Notably, the Golf Course Outdoor Grounds Coverage endorsement

does   not   define     “premises”,    nor     does    the       section    amend   the

definition     of    “premises”      found     in    the     Commercial      Property

Definitions Section; therefore, the Court turns to the applicable

terms of the Commercial Property Definitions section:

       59. “Premises” means:

       A location scheduled on the Declarations                      for    this
       Commercial Property Coverage Part.

          a. If the location is described by address only, it
             includes the area associated with that address in
             which you are legally entitled to conduct your
             business activities and includes that area
             extending 1,000 feet beyond the address.

          b. If the location is described by an address and
             further described by geographic boundaries, it
             includes only the area within which such
             geographic boundaries in which you are legally
             entitled to conduct your business activities and
             includes that area that extending [sic] 1,000 feet
             beyond that area.

                                             . . .

(Doc. #20-1, p. 61.)           Therefore, because the location on the

Declarations      for   this    Commercial      Property         Coverage    Part    is

described    by     address   only   (see    below),       the    Court    finds    that




                                      - 12 -
“premises” unambiguously means the area within 1,000 feet of both

2400 Grey Oaks Dr N. and 1600 Estuary Dr.




(Doc. #20-1, p. 28.) 3          The Policy specifically describes the

property covered by address, and does not refer to the “Schedule

of Locations” under the summary of premises.

      Even so, Grey Oaks would have the Court designate each of the

19 locations on the Schedule of Locations as a separate premise

for   purposes    of   the     Golf    Course   Outdoor   Grounds    Coverage

endorsement, relying on the use of the word “scheduled” under the

definition of “premises.”         However, the definition of “premises”

unambiguously states that “premises” means a location scheduled on

the Declarations for Commercial Property Coverage Part and does

not   otherwise   refer   to    the    “Schedule   of   Locations”   and   the



      3Zurich argues that there is only one premises - that is 2400
Grey Oaks Dr N. However, Zurich does not acknowledge and offers
no explanation for the “special conditions” section that includes
1600 Estuary Dr.




                                      - 13 -
“Schedule   of   Locations”   is   not    part   of   the   Declarations   for

Commercial Property. 4

     In sum, the Court finds that there are two “premises” for

purposes of the Golf Course Outdoor Grounds Coverage – 2400 Grey

Oaks Dr N. and 1600 Estuary Dr.          Therefore, the Court denies Grey

Oaks’ Motion and grants Zurich’s Motion to the extent the Court

will limit the premises to the two addresses listed above subject

to the Policy’s $500,000 per premises limit of liability in the

Golf Course Outdoor Grounds Coverage insuring agreement.

     Accordingly, it is hereby

     ORDERED AND ADJUDGED:

     1.     Plaintiff’s Motion for Partial Judgment on the Pleadings

(Doc. #39) is DENIED.

     2.     Defendant’s Motion for Partial Judgment on the Pleadings

(Doc. #45) is GRANTED IN PART to the limits of liability set forth

in this Opinion and Order.

     DONE and ORDERED at Fort Myers, Florida, this __15th__ day of

July, 2019.




     4 Grey Oaks argues - with no citation to any authority - that
because the Schedule of Locations is listed under the category of
Common Policy Forms and Endorsements (Doc. #20-1, p. 10-11), then
the Schedule of Locations applies to all of the coverage sections.



                                   - 14 -
Copies:
Counsel of Record




                    - 15 -
